EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Jorie Stroup on 6/28/2022.
In claims: Please replace current amendment with below amendment.


















1. (Currently Amended) A computer-implemented method for generating a blockchain-implemented data migration audit trail comprising:
receiving, by a processor of a first participant of a plurality of participants in a data migration project, a task list configured to delegate tasks for migrating data from a data migration source to a data migration target;
receiving, by the processor of the first participant, through an application programming interface (API), an update request for a digital asset to be added to a blockchain audit trail for the data migration project, automatically from a resource executing a performance of one of the tasks of the data migration project, the digital asset including log data regarding the performance of one of the tasks of the data migration project;
receiving, by the processor of the first participant, a first block of a plurality of blocks from an ordering node, wherein the first block comprises the digital asset and the ordering node distributes the plurality of blocks to respective nodes in a blockchain network;      
updating, by the processor of the first participant, the blockchain audit trail for the data migration project with the first block; and
generating, by the processor of the first participant, and transmitting through the API, an event indicating 
   
2. (Currently Amended) The computer-implemented method of claim 1, wherein content of the digital asset logs 

3. (Previously Presented) The computer-implemented method of claim 1, further comprising:
establishing, by the processor of the first participant, a peer connection with one of the nodes of the blockchain network using the API communicating with a blockchain platform hosting the blockchain network; and
invoking, by the processor of the first participant, chaincode of the one of the nodes of the blockchain network to update the blockchain audit trail with the first block, wherein the first block is generated by at least one of a logging server or a monitoring server of the data migration source or the data migration target, or data migration tools.

4. (Previously Presented) The computer-implemented method of claim 3, wherein the first block further comprises a timestamp of the digital asset, a hash of transactions of the first block, and a previous hash describing an immediately prior-recorded block in the blockchain network. 
	
5. (Original) The computer-implemented method of claim 1, wherein the data migration source and the data migration target are each selected from the group consisting of a datacenter, a public cloud network and a private cloud network.

6. (Previously Presented) The computer-implemented method of claim 1, further comprising:
establishing, by the processor of the first participant, a peer connection to one of the nodes in the blockchain network using the API communicating with a blockchain platform hosting the blockchain network;
querying, by the processor of the first participant, the one of the nodes in the blockchain network for a copy of the blockchain audit trail;
generating, by the processor of the first participant, a report describing progress of at least one of the tasks for migrating data from the data migration source to the data migration target based on the blockchain audit trail; and 
distributing, by the processor of the first participant, the report to one or more client devices of the data migration source or the data migration target. 

7. (Currently Amended) The computer-implemented method of claim 1, wherein the blockchain network is a peer-to-peer (p2p) network and each node of the nodes of the p2p network receiving one of the plurality of blocks from the ordering node verifies the one of the plurality of blocks has not been tampered with, and adds the one of the plurality of blocks to an existing blockchain of the blockchain network.

8. (Currently Amended) A computer system for generating a blockchain-implemented data migration audit trail comprising:
a processor of a first participant of a plurality of participants in a data migration project; and
a computer-readable storage media coupled to the processor of the first participant, wherein the computer-readable storage media contains program instructions executing a computer-implemented method comprising:
receiving, by the processor of the first participant, a task list configured to delegate tasks for migrating data from a data migration source to a data migration target of nodes in a blockchain network, the nodes including the processor of the first participant;
receiving, by the processor of the first participant, from another node of the nodes in the blockchain network through an application programming interface (API), an update request for a digital asset to be added to a blockchain audit trail for the data migration project, automatically from a resource executing a performance of one of the tasks of the data migration project, the digital asset including log data regarding the performance of one of the tasks of the data migration project;
receiving, by the processor of the first participant, a first block of a plurality of blocks from an ordering node, wherein the first block comprises the digital asset and the ordering node distributes the plurality of blocks to respective ones of the nodes in the blockchain network; [[and]]      
	updating, by the processor of the first participant, the blockchain audit trail for the data migration project with the first block; and
	generating, by the processor of the first participant, and transmitting through the API, an event indicating completion of the updating the blockchain audit trail.

9. (Currently Amended) The computer system of claim 8, wherein content of the digital asset logs group consisting of event logs, application logs, operating system logs, user access logs, system alerts, network device logs and output from data migration tools.

10. (Previously Presented) The computer system of claim 8, further comprising:
 establishing, by the processor of the first participant, a peer connection with one of the nodes of the blockchain network using the API communicating with a blockchain platform hosting the blockchain network; and
invoking, by the processor of the first participant, chaincode of the one of the nodes of the blockchain network to update the blockchain audit trail with the first block, wherein the first block is generated by at least one of a logging server or a monitoring server of the data migration source or the data migration target, or data migration tools.

11. (Previously Presented) The computer system of claim 10, wherein the first block further comprises a timestamp of the digital asset, a hash of transactions of the first block, and a previous hash describing an immediately prior-recorded block in the blockchain network.

12. (Original) The computer system of claim 9, wherein the data migration source and the data migration target are each selected from the group consisting of a datacenter, a public cloud network and a private cloud network.

13. (Previously Presented) The computer system of claim 8, further comprising:
establishing, by the processor of the first participant, a peer connection to one of the nodes in the blockchain network using the API communicating with a blockchain platform hosting the blockchain network;
querying, by the processor of the first participant, the one of the nodes in the blockchain network for a copy of the blockchain audit trail;
generating, by the processor of the first participant, a report describing progress of at least one of the tasks for migrating data from the data migration source to the data migration target based on the blockchain audit trail; and 
distributing, by the processor of the first participant, the report to one or more client devices of the data migration source or the data migration target. 

14. (Currently Amended) The computer system of claim 8, wherein the blockchain network is a peer-to-peer (p2p) network and each node of the nodes of the p2p network receiving one of the plurality of blocks from the ordering node verifies the one of the plurality of blocks has not been tampered with, and adds the one of the plurality of blocks to an existing blockchain of the blockchain network.

15. (Currently Amended) A computer program product comprising:
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of a first participant of a plurality of participants in a data migration project to cause the processor of the first participant to execute a computer-implemented method for creating a blockchain-implemented data migration audit trail comprising:
receiving, by the processor of the first participant, a task list configured to delegate tasks for migrating data from a data migration source to a data migration target;
receiving, by the processor of the first participant through an application programming interface (API), an update request for a digital asset to be added to a blockchain audit trail for the data migration project, automatically from a resource executing [[the]] a performance of one of the tasks of the data migration project, the digital asset including log data regarding the performance of [[the]] one of the tasks of the data migration project;
receiving, by the processor of the first participant, a first block of a plurality of blocks from an ordering node, wherein the first block comprises the digital asset and the ordering node distributes the plurality of blocks to respective nodes in a blockchain network; [[and]]      
updating, by the processor of the first participant, the blockchain audit trail for the data migration project with the first block;
	generating, by the processor of the first participant, and transmitting through the API, an event indicating completion of the updating the blockchain audit trail.

16. (Currently Amended) The computer program product of claim 15, wherein content of the digital asset 

17. (Previously Presented) The computer program product of claim 15, further comprising:
establishing, by the processor of the first participant, a peer connection with a one of the nodes of the blockchain network using the API communicating with a blockchain platform hosting the blockchain network; and
invoking, by the processor of the first participant, chaincode of the one of the nodes of the blockchain network to update the blockchain audit trail with the first block, wherein the first block is generated by at least one of a logging server or a monitoring server of the data migration source or the data migration target, or data migration tools.

18. (Previously Presented) The computer program product of claim 17, wherein the first block further comprises a timestamp of the digital asset, a hash of transactions of the first block, and a previous hash describing an immediately prior-recorded block in the blockchain network.

19. (Previously Presented) The computer program product of claim 15, further comprising:
establishing, by the processor of the first participant, a peer connection to one of the nodes in the blockchain network using the API communicating with a blockchain platform hosting the blockchain network;
querying, by the processor of the first participant, the one of the nodes in the blockchain network for a copy of the blockchain audit trail;
generating, by the processor of the first participant, a report describing progress of at least one of the tasks for migrating data from the data migration source to the data migration target based on the blockchain audit trail; and 
distributing, by the processor of the first participant, the report to one or more client devices of the data migration source or the data migration target. 

20. (Currently Amended) The computer program product of claim 15, wherein the blockchain network is a peer-to-peer (p2p) network and each node of the nodes of the p2p network receiving one of the plurality of blocks from the ordering node verifies the one of the plurality of blocks has not been tampered with, and adds the one of the plurality of blocks to an existing blockchain of the blockchain network.



















Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
receiving, by the processor of the first participant, a task list configured to delegate tasks for migrating data from a data migration source to a data migration target to nodes in a blockchain network, the nodes including the processor of the first participant; receiving, by the processor of the first participant through an application programming interface (API), an update request for a digital asset to be added to a blockchain audit trail for the data migration project, automatically from a resource executing a performance of one of the tasks of the data migration project, the digital asset including log data regarding the performance of one of the tasks of the data migration project; receiving, by the processor of the first participant, a first block of a plurality of blocks from an ordering node, wherein the first block comprises the digital asset and the ordering node distributes the plurality of blocks to respective nodes in a blockchain network; updating, by the processor of the first participant, the blockchain audit trail for the data migration project with the first block; generating, by the processor of the first participant, and transmitting through the API, an event indicating completion of the updating the blockchain audit trail (in claims 1, 8, 15).




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169